UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2015 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Publicly-Held Company CNPJ # 60.746.948/0001-12 Notice to Shareholders Banco Bradesco S.A. hereby informs its shareholders and the market the approval, by the Central Bank of Brazil, on this date, of the capital stock increase process in the amount of R$5,000,000,000.00, increasing it from R$38,100,000,000.00 to R$43,100,000,000.00, with a 20% bonus stock (2 new shares for each 10 shares of the same type held), as resolved in the Special Shareholders’ Meeting held on March 10, 2015, informing that: 1) th e shareholders registered in the Bank’s books on March 2 6, 2015 will be benefited. As of March 27, 2015, the shares will be traded ex-bonus; 2) the bonus shares will be included in the shareholders’ position on March 31, 2015, and they will be available on April 1, 2015; 3) monthly interest on shareholders’ equity will be adjusted to R$0.017249826 per common share and R$0.018974809 per preferred share (gross), and will be paid, as from the interests regarding the month of April 2015, by the amount of R$0.014662352 per common share and R$0.016128588 per preferred share, net of withholding income tax, in conformity with the System for Payment of Monthly Interest on Shareholders’ Equity , except for corporate shareholders that are exempt from the referred tax, which shall receive the declared amount; 4) considering the bonus shares to be incorporated into shareholder s’ position on March 31, 2015 and the value of the monthly interest on shareholders’ equity to be adjusted, as mentioned above, there will be an increase of 10% over the amounts paid monthly as from the interest referring to the month of April 2015. By appropriate, it informs that: · the unit value of the bonus shares is R$5.942089762, pursuant to the provisions in Article 10 of Law #9,249, of December 26, 1995, and in Paragraph One of Article 47 of Brazilian Federal Revenue Service Normative Instruction # 1,022, of April 5, 2010, which will be included in the “Statement of Book-Entry Shares for the 2016 Income Statement, referring to the 2015 Calendar Year
